United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.E., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Roanoke, VA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 19-1749
Issued: September 9, 2020

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
CHRISTOPHER J. GODFREY, Deputy Chief Judge
PATRICIA H. FITZGERALD, Alternate Judge

JURISDICTION
On August 19, 2019 appellant, through counsel, filed a timely appeal from a June 5, 2019
merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the
Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction over the merits of this case.

1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for legal
or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R. § 501.9(e).
No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An attorney or
representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject to fine or
imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

5 U.S.C. § 8101 et seq.

ISSUE
The issue is whether appellant has met his burden of proof to establish that a right ankle
injury occurred in the performance of duty on July 9, 2018 as alleged.
FACTUAL HISTORY
On September 13, 2018 appellant, then a 33-year-old city carrier assistant, filed a traumatic
injury claim (Form CA-1) alleging that on July 9, 2018 at 10:30 a.m. he sprained his right ankle
when walking on a walkway while in the performance of duty. He explained that he stepped on
an unsecured stone, which flipped and caused him to roll his ankle and fall to the ground.
Appellant noted that he was in pain and tried to walk it off, but after the pain continued, he called
his immediate supervisor to report the injury. On the reverse side of the claim form, his supervisor
acknowledged that appellant was in the performance of duty when the injury occurred and
provided a statement explaining that he stepped on a stone step that rocked over and caused him
to roll his ankle. Appellant stopped work on September 13, 2018.
In a September 13, 2018 occupational medicine report of injury, Dr. Joseph Coates, Boardcertified in family medicine, noted that appellant rolled his right ankle while delivering mail on
July 9, 2018. He diagnosed a right anterior tibialis sprain. In an attending physician’s report (Form
CA-20) of even date, Dr. Coates diagnosed a right ankle sprain and right anterior tibialis sprain as
a result of rolling his ankle in July 2018. He checked a box marked “Yes” indicating that
appellant’s condition was caused or aggravated by the employment activity described to him. In
a September 13, 2018 duty status report (Form CA-17), Dr. Coates provided work restrictions in
relation to appellant’s injuries.
In a September 14, 2018 medical note, Dr. Marc Platt, a Board-certified podiatrist,
discussed the pain appellant experienced in his lower leg and ankle. He diagnosed a moderate
right ankle sprain with a possible syndesmotic injury. Dr. Platt provided a sports ankle brace to
support his ankle and recommended that he remain out of work for an additional two and a half
weeks as he underwent physical therapy. In a medical note of even date, he advised that appellant
remain out of work due to the July 9, 2018 right ankle and lower leg injury.
Appellant also submitted a position description detailing his duties and responsibilities as
a city carrier.
In a development letter dated October 2, 2018, OWCP informed appellant of the
deficiencies of his claim. It advised him of the type of factual and medical evidence necessary to
establish his claim and provided a questionnaire for his completion to provide further details
regarding the circumstances of the claimed July 9, 2018 employment incident. OWCP afforded
appellant 30 days to submit the necessary evidence. Appellant did not respond to the development
questionnaire.
OWCP received a September 13, 2018 progress note from Dr. Coates in which he discussed
appellant’s July 9, 2018 right ankle injury and noted that he experienced immediate pain and
swelling as a result. Appellant informed him that he had rolled his right ankle in July while
delivering mail when he stepped off a porch onto an unsecured rock slate, that he kept on working,

2

but it had started to cause him a lot of pain. Dr. Coates noted that he indicated that he had no prior
problems with his ankle. He diagnosed right ankle pain due to a work-related injury and opined
that he likely suffered an ankle sprain two months prior.
In a September 13, 2018 diagnostic report, Dr. Ricardo Riego de Dios, a Board-certified
diagnostic radiologist, performed an x-ray of appellant’s right ankle which revealed no evidence
of an effusion, fracture, or dislocation.
In a September 14, 2018 medical report, Dr. Platt recounted appellant’s history of injury to
his right ankle on July 9, 2018 when he was walking on the job and stepped on a slate rock that
moved, causing him to slip and twist his ankle. Appellant indicated that he immediately called the
employing establishment, informed them of his injury, and was told that, if he came back without
completing his route, he would be fired. He reported that he therefore stayed on his route. Upon
evaluation, Dr. Platt diagnosed a moderate right ankle sprain and provided him with a plan of
treatment for his injury.
In a September 24, 2018 medical report, Anna Weaver, a nurse practitioner, and Nancy
Huffman, a registered nurse, noted that appellant injured his right ankle on July 9, 2018 while he
was at work when he stepped on slate stone and his ankle rotated. It was also noted that appellant
had pain and swelling since his injury.
In a September 27, 2018 physical therapy note, Ashley Kopso, a physical therapist,
discussed appellant’s progress with treatment in relation to his moderate right ankle sprain and
related symptoms.
In October 5, 2018 medical reports, Dr. Platt noted that he had reevaluated appellant’s right
ankle and his injury had improved with physical therapy and ice. He recommended that appellant
continue his physical therapy, continue to use his ankle brace, and advised that he remain out of
work until he was to be reevaluated at the end of October.
By decision dated November 5, 2018, OWCP denied appellant’s claim, finding that the
evidence of record was insufficient to establish that the injury and/or events occurred as he
described. It explained that he had not provided additional factual information with regard to the
immediate effect of his injury, what he did immediately after his injury, and whether he had any
other conditions or disabilities prior to the date of injury. OWCP noted that appellant had not
provided information regarding the late submission of his claim. It also found that he had not
submitted medical evidence to establish a diagnosed medical condition causally related to the
claimed work injury or event.
OWCP continued to receive medical evidence. Physical therapy notes dated from
October 1 to 10, 2018, detailed appellant’s treatment for his moderate right ankle sprain.
On April 19, 2019 appellant, through counsel, requested reconsideration of OWCP’s
November 5, 2018 decision. Attached to his reconsideration request, he submitted a series of
medical reports dated from November 1 to December 12, 2018 from Dr. Platt. In his reports,
Dr. Platt noted treatment for appellant’s right ankle injury. These notes indicated that appellant
informed Dr. Platt that his supervisor stated that he needed to be 100 percent healed before he
could return to work without restrictions. An attached November 27, 2018 magnetic resonance
3

imaging scan of appellant’s right ankle revealed synovitis of the posterior tibial tendon and
peroneus longus tendon. In his December 12, 2018 report, Dr. Platt opined that appellant would
be able to return to work without restrictions as of that day.
By decision dated June 5, 2019, OWCP denied modification of its prior decision.
LEGAL PRECEDENT
An employee seeking benefits under FECA3 has the burden of proof to establish the
essential elements of his or her claim, including the fact that the individual is an employee of the
United States within the meaning of FECA, that the claim was timely filed within the applicable
time limitation period of FECA,4 that an injury was sustained in the performance of duty, as
alleged, and that any disability or medical condition for which compensation is claimed is causally
related to the employment injury.5 These are the essential elements of each and every
compensation claim, regardless of whether the claim is predicated upon a traumatic injury or an
occupational disease.6
To determine whether a federal employee has sustained a traumatic injury in the
performance of duty it must first be determined whether fact of injury has been established.7
Generally, fact of injury consists of two components that must be considered in conjunction with
one another. First, the employee must submit sufficient evidence to establish that he or she actually
experienced the employment incident at the time, place, and in the manner alleged.8 Second, the
employee must submit sufficient evidence to establish that the employment incident caused a
personal injury.9
An injury does not have to be confirmed by eyewitnesses in order to establish the fact that
an employee sustained an injury in the performance of duty, but the employee’s statements must
be consistent with the surrounding facts and circumstances and his subsequent course of action.10
The employee has not met his burden of proof in establishing the occurrence of an injury when

3

Supra note 1.

4
J.P., Docket No. 19-0129 (issued April 26, 2019); S.B., Docket No. 17-1779 (issued February 7, 2018); Joe D.
Cameron, 41 ECAB 153 (1989).
5

J.M., Docket No. 17-0284 (issued February 7, 2018); R.C., 59 ECAB 427 (2008); James E. Chadden, Sr., 40
ECAB 312 (1988).
6

R.R., Docket No. 19-0048 (issued April 25, 2019); L.M., Docket No. 13-1402 (issued February 7, 2014);
Delores C. Ellyett, 41 ECAB 992 (1990).
7

E.M., Docket No. 18-1599 (issued March 7, 2019); T.H., 59 ECAB 388, 393-94 (2008).

8

L.T., Docket No. 18-1603 (issued February 21, 2019); Elaine Pendleton, 40 ECAB 1143 (1989).

9

B.M., Docket No. 17-0796 (issued July 5, 2018); John J. Carlone, 41 ECAB 354 (1989).

10

M.F., Docket No. 18-1162 (issued April 9, 2019); Charles B. Ward, 38 ECAB 667, 67-71 (1987).

4

there are inconsistencies in the evidence as to cast serious doubt upon the validity of the claim.11
Such circumstances as late notification of injury, lack of confirmation of injury, continuing to work
without apparent difficulty following the alleged injury, and failure to obtain medical treatment
may, if otherwise unexplained, cast sufficient doubt on an employee’s statements in determining
whether a prima facie case has been established.12 An employee’s statements alleging that an
injury occurred at a given time and in a given manner is of great probative value and will stand
unless refuted by strong or persuasive evidence.13
ANALYSIS
The Board finds that appellant has met his burden of proof to establish that the July 9, 2018
employment incident occurred in the performance of duty, as alleged.
Appellant filed a traumatic injury claim alleging that he sustained a right ankle injury on
the morning of July 9, 2018 when he rolled his ankle and fell to the ground while in the
performance of duty. He has provided a single account of the mechanism of injury which has not
been refuted by any evidence of record. As noted, an employee’s statement alleging that an injury
occurred at a given time and in a given manner is of great probative value and will stand unless
refuted by strong or persuasive evidence.14 On the reverse side of his claim form, appellant’s
supervisor acknowledged that the alleged injury occurred in the performance of duty and indicated
that his knowledge of the facts about the injury agreed with appellant’s statement that he rolled his
ankle when he stepped on a stone step that rocked over causing him to fall to the ground.
Contemporaneous medical reports from Drs. Coates and Platt consistently noted that appellant was
treated for a work-related right ankle injury that had been sustained on July 9, 2018 when he rolled
his ankle on a stone while delivering mail. The Board therefore finds that appellant has established
that the July 9, 2018 employment incident occurred in the performance of duty, as alleged.
As appellant has established that the July 9, 2018 employment incident occurred in the
performance of duty as alleged, the question becomes whether this incident caused an injury.15 As
OWCP found that appellant had not established fact of injury, it did not evaluate the medical
evidence. Thus, the Board will set aside OWCP’s June 5, 2019 decision and remand the case for
consideration of the medical evidence of record.16 After such further development as deemed
necessary, OWCP shall issue a de novo decision addressing whether appellant has met his burden
of proof to establish an injury causally related to the accepted July 9, 2018 employment incident.17

11

See E.C., Docket No. 19-0943 (issued September 23, 2019).

12

P.M., Docket No. 15-1338 (issued September 13, 2016).

13

See M.C., Docket No. 18-1278 (issued March 7, 2019); D.B., 58 ECAB 464, 466-67 (2007).

14

Id.

15

Id.

16

S.M., Docket No. 16-0875 (issued December 12, 2017).

17

P.S., Docket No. 19-1818 (issued April 14, 2020).

5

CONCLUSION
The Board finds that appellant has met his burden of proof to establish that the July 9, 2018
employment incident occurred in the performance of duty, as alleged. The Board further finds that
this case is not in posture for decision, however, with regard to whether he has established an injury
causally related to the accepted July 9, 2018 employment incident.
ORDER
IT IS HEREBY ORDERED THAT the June 5, 2019 decision of the Office of Workers’
Compensation Programs is set aside and the case is remanded for further proceedings consistent
with this decision of the Board.
Issued: September 9, 2020
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Christopher J. Godfrey, Deputy Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Alternate Judge
Employees’ Compensation Appeals Board

6

